DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (US 5247947) in view of Ekberg (US 1330434).
Clearman teaches a system for manufacturing a cigarette including a longitudinally segmented fuel element where the presence of spaced-apart grooves in the monolithic fuel element aids in the self-extinguishing of the fuel element (Col 3: lines 24 – 43).
Clearman teaches:
an extruding mechanism configured to extrude the heat generation member as a unitary, monolithic element of a carbonaceous material along a longitudinal axis in a machine direction (Col 10: lines 4 – 14, Col 14: line 53 – Col 16: line 3; “Preferred fuel elements are provided by subdividing a continuous combustible extrudate into lengths. Preferably, the fuel elements are extruded in a manner such that the extrusion axis is parallel to the longitudinal axis of the smoking article into which the fuel element is incorporated,” Col 3: line 60 – 63); and
an extruding mechanism configured to form a plurality of spaced-apart, peripheral grooves in the heat generation member during or after extrusion (Col 15: line 59 – Col 16: line 3);

where a plurality of spaced-apart depressions extending about either the first hemicylindrical portion or the opposing second hemicylindrical portion of the heat generation member (fig. 2A shows the depressions in only one side of the heat generation member, Col 8: lines 29 – 40); or
where the plurality of spaced-apart depressions extend about the first and second hemicylindrical portions are aligned with each other, and such that the spaced-apart depressions extending continuously around the circumference of the outer surface of the heat generation member (fig. 1A shows the depressions are aligned on both sides of the circumference of the heat generation member, Col 6: lines 35 – 49); or 
where the plurality of spaced- apart depressions extending about the first hemicylindrical portion are offset in the machine direction with regard to the formed plurality of spaced-apart depressions extending about the second hemicylindrical portion (fig. 3A shows the offset depressions, Col 9: lines 4 – 31).
Though teaching where the plurality of grooves are formed in the claimed configurations, Clearman is silent to the mechanism used to create the grooves.

However Ekberg, considered analogous art in the field of the formation of debossed heat generation members (briquette, lines 8 – 38), teaches a comparable method comprising: 

a debossing mechanism comprising a first die and an opposing second die each defining a longitudinally-extending channel, the channels of the opposing first and second dies each comprising spaced-apart protrusions (“both rolls may be toothed,” lines 51 – 53 ) and being arranged to receive therebetween the longitudinally-extending heat generation member from the dispensing mechanism, the protrusions in the channels being configured to extend non-parallel to the channels and cooperatively interact with the heat generation member to deboss the outer surface thereof (lines 44 – 75, lines 84 – 95, figs. 1 – 2);
where the extruding mechanism is configured to form a plurality of spaced-apart grooves in the monolithic element, the grooves extending longitudinally between opposed first and second ends of the heat generation member and where the protrusions in the channels of the debossing mechanism are configured to cooperatively interact with the heat generation member to deboss the outer surface thereof and define a plurality of spaced-apart depressions between the opposed first and second ends of the heat generation member, each depression extending about a circumference of the outer surface thereof (lines 44 – 53).
Ekberg teaches where the protrusions can be in an aligned arrangement on the first and second rolls (i.e. to form aligned depressions), in an off-set arrangements (i.e. to form off-set depressions), or on one or the other of the first and second rolls (i.e. to form depressions on one side of fuel element) (lines 44 – 53).


It would have been prima facie obvious to one of ordinary skill in the art to incorporate the debossing extruder of Ekberg into Clearman for use in the same fuel manufacturing system. The prior art (of Clearman) contains a known system of forming a fuel element having depressions thereon which is silent to the mechanism used to form the depressions as recited in the claimed invention used in the same location on the fuel rod and for the same purpose of imparting variable burn characteristics along the fuel rod as taught by the primary reference. However, Ekberg teaches a comparable system utilizing the debossing extruder to form analogous depressions. One of ordinary skill in the art would have found it obvious to incorporate Ekberg’s teaching to provide the predictable result that heat generation member of Clearman would perform in substantially the same manner, having the same grooved structure, using the debossing mechanism in combination with the primary teaching.

Response to Arguments
Applicant's arguments filed November 5th, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments aver where the disclosure of Ekberg does not teach "a dispensing mechanism configured to serially dispense a longitudinally-extending unitary heat generation member along a longitudinal axis defined thereby in a machine direction," as now recited in amended Claim 1, since Ekberg dispenses loose material between the adjacent rolls (see Remarks 
Applicant’s arguments further aver where Ekberg does not teach the claimed limitation where the channels of the first die and opposing second die each comprise spaced-apart protrusions since neither one of the rolls 1, 2, of Ekberg defines a channel (the surfaces of the rolls are flat), and only one roll 22 of Ekberg is toothed or indented (see Remarks page 9). This the only argument relied upon regarding the 35 U.S.C. 103 combination of Clearman in view of Ekberg. The Examiner disagrees with both characterizations of Ekberg. Firstly, Ekberg teaches flanges (6) on the roll (2), between which the briquettes pass, i.e. a channel is formed between the flanges on the toothed wheels (lines 65 – 69, fig. 2). Further, Ekberg explicitly teaches where both wheels can be toothed, i.e. comprise spaced-apart protrusions (lines 51 – 53). Therefore Ekberg explicitly teaches the claimed features of the first die and second opposing die.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/            Primary Examiner, Art Unit 1747